OPINION OF THE COURT. ROBERTS, J.  1 Upon this second appeal we are limited to a consideration of but one question, viz, did the lower court reach its final decree in due pursuance of the previous opinion and mandate of this court ? We find that it did. Appellant has presented, as a new proposition in this case, the point that neither the complaint of Davisson nor the cross-complaint of Mrs. - Owens states facts sufficient to constitute a cause of action against the appellant bank, but we are precluded from a consideration of this proposition on this appeal. This question could have been raised upon the former appeal. It is the settled law in New Mexico, as well as in the Supreme Court of the United States, that a decision in a prior appeal is the law of the case and that upon a subsequent appeal . nothing is before the court for revision but the proceedings subsequent to the mandate. United States v. Camou, 184 U. S. 572; Barnett v. Barnett, 9 N. M. 205; Crary v. Field, 10 N. M. 257. This doctrine appears also to be supported by practically all of the states of the Union, with the possible exception of Missouri, Indiana and Nebraska. A very instructive note on this proposition is found in the Nebraska case of Hastings v. Foxworthy, 34 L. R. A. 321. The former decision of this-case being the law of the case, whether right or wrong, this court is bound to adhere to it so far as this case is concerned, and the cause will, therefore,' be affirmed.